J-A13044-20


NON-PRECEDENTIAL DECISION – SEE SUPERIOR COURT I.O.P. 65.37

BARBARA WENNINGER AND JOHN              :     IN THE SUPERIOR COURT OF
WENNINGER, H/W,                         :           PENNSYLVANIA
                                        :
                 Appellants             :
                                        :
         v.                             :
                                        :
HTSS, INC. AND MICHAEL KRAMER,          :
                                        :     No. 2786 EDA 2019
                 Appellees

              Appeal from the Order Entered September 16, 2019
                in the Court of Common Pleas of Bucks County
                    Civil Division at No(s): No. 2017-02690

BEFORE: BENDER, P.J.E., LAZARUS, J. and STRASSBURGER, J.*

MEMORANDUM BY BENDER, P.J.E.:                        FILED: APRIL 5, 2021

     Barbara and John Wenninger appeal from the September 16, 2019

order granting summary judgment in favor of HTSS, Inc. (HTSS) and

Michael Kramer (collectively, Defendants).1 Upon review, we vacate the trial

court’s grant of summary judgment in favor of Defendants and against the

Wenningers and remand to the trial court for further proceedings.

     We glean the following from the record. On July 7, 2015, Wenninger, a

human   resources    coordinator   employed   by   Ryder   Truck   Rental   and

Maintenance Services (Ryder), fell on a wet bathroom floor while she was at

work. According to Wenninger, there were no indications from the hallway


1  References to Wenninger in this memorandum refer to Barbara, but
references to the Wenningers refer to both Barbara and John. John brought
a loss of consortium claim against Defendants, but was not involved in the
incident at issue.

___________________
* Retired Senior Judge assigned to the Superior Court.
J-A13044-20

outside the bathroom that the floor was wet. When she swung the bathroom

door open, she took one step inside and immediately fell on the wet

bathroom floor. She sustained injuries to her hip, shoulder, and back, and

underwent a total hip replacement.

      The floor had recently been mopped by Michael Kramer, a temporary

worker assigned to Ryder by HTSS, a staffing services agency. In 2015,

Ryder had stopped hiring employees in anticipation of closing the facility and

arranged for the services of temporary workers employed by HTSS instead.

As a human resources manager, part of Wenninger’s job at Ryder included

hiring these temporary workers through HTSS. Ryder and HTSS negotiated

the rates Ryder would be billed, from which HTSS would pay the temporary

workers’ hourly wages. HTSS and Ryder had no written contract regarding

this arrangement.

      After Wenninger requested that HTSS provide Ryder a temporary

employee to perform cleaning tasks, HTSS hired Kramer and assigned him

to work at Ryder beginning in late June 2015. At Ryder, Kramer filled out a

weekly timesheet, which he submitted to Wenninger. She faxed it to HTSS

so that HTSS could pay Kramer for the hours he worked at Ryder. HTSS

retained responsibility for paying Kramer’s wages, workers’ compensation

benefits, and taxes related to his employment. If Kramer was unable to

report to work at Ryder due to sickness or another unexpected reason, he

was supposed to contact HTSS. HTSS selected the temporary workers for a


                                     -2-
J-A13044-20

given job based on the scope of the job requested by Ryder. HTSS retained

the right to terminate a worker’s employment, but Ryder could unilaterally

request removal of the worker from the assignment.

     On his first day of work, Ryder provided Kramer with a safety vest and

safety glasses, and directed him to purchase safety boots, for which Ryder

would reimburse him up to $50. According to Wenninger, Ryder’s general

maintenance manager, Mark Tenaglia, “would direct [Kramer] as to what

[Ryder] needed to have accomplished.” Motion for Summary Judgment,

4/2/2019, at Exhibit C (Wenninger Deposition, 6/7/2018, at 27). Tenaglia

was a “task person” who “would show [Kramer] this is what we need to do.

This is why you are here.” Id. Kramer recalls that he met with someone in

the office who introduced him to a Ryder employee named Jose, who was to

train him. Id. at Exhibit F (Kramer Deposition, 6/7/2018, at 21-23). Jose

spoke “broken” English, but Kramer got the gist of what Jose was saying,

which was “[h]ere’s how you perform these acts. Here’s how you do it. So it

was kind of a monkey see, monkey do to replicate what he did.” Id. at

Exhibit F (Kramer Deposition, 6/7/2018, at 24). Jose showed him how to

perform his assigned tasks, which were all custodial in nature: cleaning

windows,   emptying   trash   cans,   mopping   the   floors   of   Ryder’s   five

bathrooms, and sweeping the warehouse floor. Id. at Exhibit F (Kramer

Deposition, 6/7/2018, at 24, 28). Ryder provided Kramer a list of tasks to

complete daily, but Kramer decided the order in which he completed the


                                      -3-
J-A13044-20

tasks. Id. at Exhibit F (Kramer Deposition, 6/7/2018, at 30-33, 84). Kramer

never discussed the tasks with HTSS. Id.

      When it came to the bathrooms, Kramer typically began by emptying

the trash, cleaning mirrors and toilets, and filling soap and paper towel

dispensers as needed. He then mopped the entire tile floor from back to

front. Id. at Exhibit F (Kramer Deposition, 6/7/2018, at 36-38). Kramer,

who was in college and considered this assignment to be his summer job,

had never mopped a floor prior to performing this task at Ryder. Kramer was

aware prior to starting this job that a tile floor could be slippery when wet

and a caution sign could warn people of this fact. Jose told Kramer to put out

wet floor signs when mopping as part of his training. He did not tell Kramer

where to position the sign. Ryder stored wet-floor caution signs in certain

bathrooms, but Kramer was unaware of such a sign being stored in the

women’s bathroom near the offices. Id. at Exhibit F (Kramer Deposition,

6/7/2018, at 28-29).

      On the day in question, Kramer mopped the women’s bathroom near

the offices. He then left the recently-mopped bathroom to retrieve a wet-

floor caution sign from the maintenance cage where Ryder stored the

cleaning supplies. Id. at Exhibit F (Kramer Deposition, 6/7/2018, at 53).2 By



2
 Despite Kramer’s implicit admission that he had not set up a wet floor sign
prior to mopping, and the assertion in the Wenningers’ brief that he had not
set up a wet floor sign, see the Wenningers’ Brief at 4, Wenninger testified
that after she fell, she saw a wet floor sign inside the bathroom. Wenninger
(Footnote Continued Next Page)

                                    -4-
J-A13044-20

the time he had returned, Wenninger had fallen on the floor. He sometimes

left the mop cart in the hallway during mopping, but did not on this

particular day. He did not recall where he left the cart.

      Approximately two weeks following Wenninger’s accident, Ryder told

Kramer his services were no longer needed. Id. at Exhibit F (Kramer

Deposition, 6/7/2018, at 54-56). Kramer then contacted HTSS and told him

he was resigning from his employment with HTSS. Id.

      Following her accident at work, Wenninger filed a claim and obtained

compensation from Ryder pursuant to the Workers’ Compensation Act.3

Subsequently, the Wenningers filed a complaint on April 21, 2017, alleging

negligence against Defendants. Specifically, the complaint alleged that

Kramer was negligent when he mopped the bathroom floor at Ryder,

insomuch as he “allow[ed] the bathroom floor of the property to be and

remain in a dangerous and defective condition” and “allow[ed] water to


(Footnote Continued)   _______________________

Deposition, 6/7/2018, at 41-42. Nevertheless, this portion of Wenninger’s
deposition appears only in the supplemental reproduced record. Since it was
neither before the trial court nor made part of the certified record, we will
not consider it.

3 As such, Ryder is not part of this lawsuit. See Grabowski v. Carelink
Community Support Servs., Inc., 230 A.3d 465, 471 (Pa. Super. 2020)
(“[Generally,] where an injury is covered by the [Workers’ Compensation
Act], workers’ compensation is the employee’s sole remedy against her
employer and the employee may not bring a tort action against her
employer.”); 77 P.S. § 481(a) (“The liability of an employer under this act
shall be exclusive and in place of any and all other liability to such
employe[e], [her] husband, … or anyone otherwise entitled to damages in
any action at law or otherwise on account of any injury or death[.]”).

                                                 -5-
J-A13044-20

accumulate and remain on the bathroom floor … for an unreasonable length

of time so as to create an unreasonable hazard to invitees, in general, and

[Wenninger]    in   particular.”   Complaint,   4/21/2017,   at   ¶ 9(b).   The

Wenningers also averred that Kramer “fail[ed] to post or display warnings to

invitees, in general, and [Wenninger] in particular, of the dangers associated

with water on the bathroom floor.” Id. at ¶ 9(c).

      The Wenningers averred that HTSS was vicariously liable for the acts

of Kramer because Kramer was an employee of HTSS. Id. at ¶ 15. The

Wenningers also averred that HTSS caused her injuries by its own negligent

and careless conduct. Specifically, they allege that HTSS “knew or should

have known that [] Kramer was not qualified, skilled[,] and/or trained to

perform the tasks he was assigned at the property and was likely to perform

such tasks, in general, and the mopping/cleaning of the bathroom floor, in

particular, in an unsafe manner.” Id. at ¶ 16(a). According to the

Wenningers, HTSS “had information tending to suggest that [] Kramer was

negligently and carelessly inclined or otherwise unfit for the assignment he

was given by [] HTSS on the property and such unfitness could be

ascertained through a proper screening process[.]” Id. at ¶ 16(b). They

further alleged HTSS breached its duty of care and failed to exercise the

proper degree of care by assigning Kramer to Ryder without “proper

screening, training[,] and instruction[,]” and ensuring that he “possessed

the necessary knowledge and skill regarding how to properly mop and clean


                                      -6-
J-A13044-20

a floor, in order to minimize the accumulation of water” and “properly post

caution signs and restrict access to an area where he created a wet floor

hazard to those walking on the property.” Id. at ¶ 16(c)-(e).

     Defendants filed an answer denying the allegations and pleading a new

matter, to which the Wenningers replied. Following the close of discovery,

Defendants    moved   for   summary   judgment    against   the   Wenningers.

Defendants argued that HTSS was immune from vicarious liability because

Kramer worked under Ryder’s direction and control as a borrowed employee,

and pursuant to 77 P.S. § 481, the Wenningers’ exclusive remedy was

through the Workers’ Compensation Act from Ryder. Motion for Summary

Judgment, 4/2/2019, at ¶¶ 40-51. Additionally, Defendants argued that

because Kramer was Wenninger’s co-worker and acting in the scope of his

employment at the time of the incident, Kramer was not personally liable for

any injuries from the incident pursuant to 77 P.S. § 72. Motion for Summary

Judgment, 4/2/2019, at ¶¶ 52-66.

     The Wenningers filed a response, arguing that the borrowed employee

doctrine did not apply and/or there were disputes of material fact because

HTSS retained control over Kramer. Wenningers’ Reply to Motion for

Summary Judgment, 4/25/2019, at ¶¶ 7-65. They further argued Wenninger

and Kramer were not in the same employ because one worked for Ryder and

the other for HTSS. Id. They also asserted that the motion for summary




                                    -7-
J-A13044-20

judgment did not address the Wenningers’ claim for negligent placement and

training against HTSS. Id. at ¶¶ 35, 49.

      On September 13, 2019, the trial court granted summary judgment in

favor of Defendants and against the Wenningers. The Wenningers timely

filed a notice of appeal, and both the Wenningers and the trial court

complied with Pa.R.A.P. 1925. On appeal, the Wenningers raise the following

claims, which we reorder for ease of disposition:

      A. Whether the trial court committed an abuse of discretion
      and/or error of law in failing to even consider whether an
      employment agency, HTSS, waived the borrowed employee
      defense by contract.

      B. Whether the trial court committed an abuse of discretion or an
      error of law in failing to find that genuine issues of material fact
      existed as to the application of the borrowed employee defense.

      C. Whether the trial court committed an abuse of discretion
      and/or error of law in failing to provide the Wenningers with the
      benefit of all favorable testimony and every reasonable inference
      of fact regarding the establishment of an independent cause of
      action against HTSS for failure to train and properly place
      Kramer in a position whereby he caused injury to Wenninger.

The Wenningers’ Brief at 3-4 (quotation marks omitted; capitalization and

party designations altered).

      We review an appeal from the grant of summary judgment mindful of

the following:

      Our standard of review on an appeal from the grant of a motion
      for summary judgment is well-settled. A reviewing court may
      disturb the order of the trial court only where it is established
      that the court committed an error of law or abused its discretion.
      As with all questions of law, our review is plenary.


                                     -8-
J-A13044-20


      In evaluating the trial court’s decision to enter summary
      judgment, we focus on the legal standard articulated in the
      summary judgment rule. Pa.R.C.P. 1035.2. The rule states that
      where there is no genuine issue of material fact and the moving
      party is entitled to relief as a matter of law, summary judgment
      may be entered. Where the nonmoving party bears the burden
      of proof on an issue, he may not merely rely on his pleadings or
      answers in order to survive summary judgment. Failure of a
      non-moving party to adduce sufficient evidence on an issue
      essential to his case and on which he bears the burden of proof
      establishes the entitlement of the moving party to judgment as a
      matter of law. Lastly, we will review the record in the light most
      favorable to the non-moving party, and all doubts as to the
      existence of a genuine issue of material fact must be resolved
      against the moving party.

Krauss v. Trane U.S. Inc., 104 A.3d 556, 562-63 (Pa. Super. 2014). Our

Supreme Court has emphasized “that it is not [a] court’s function upon

summary judgment to decide issues of fact, but only to decide whether there

is an issue of fact to be tried.” Fine v. Checcio, 870 A.2d 850, 862 (Pa.

2005) (citing Pa.R.C.P. 1035.2(1)).

      We begin by addressing the Wenningers’ first and second issues

challenging the trial court’s grant of summary judgment to Defendants

based upon its finding that Kramer was a borrowed employee of Ryder.

Wenningers’ Brief at 21, 25.

      The borrowed employee doctrine, also known as the borrowed servant

doctrine, “is an outgrowth of the common law rule that a servant who is

loaned by his master to a third party is regarded as the servant of that third

party while under that third party’s direction and control.” Shamis v. Moon,

81 A.3d 962, 969-70 (Pa. Super. 2013); see also Mature v. Angelo, 97


                                      -9-
J-A13044-20

A.2d 59, 60 (Pa. 1953) (“One who is in the general employ of another may,

with respect to certain work, be transferred to the service of a third person

in such a way that he becomes, for the time being and in the particular

service which he is engaged to perform, an employe[e] of that person.”).

            The law governing the “borrowed” employee is well-
     established. The test for determining whether a servant
     furnished by one person to another becomes the employee of
     the person to whom he is loaned is whether he passes under the
     latter’s right of control with regard not only to the work to be
     done but also to the manner of performing it. The entity
     possessing the right to control the manner of the performance of
     the servant’s work is the employer, irrespective of whether the
     control is actually exercised. Other factors which may be
     relevant include the right to select and discharge the employee
     and the skill or expertise required for the performance of the
     work. The payment of wages may be considered, but is not a
     determinative factor. Although the examination of these factors
     guides the determination, each case must be decided on its own
     facts.

Gardner v. MIA Products Co., 189 A.3d 441, 444 (Pa. Super. 2018)

(quoting JFC Temps, Inc. v. WCAB (Lindsay), 680 A.2d 862, 864 (Pa.

1996)). The “right to control the performance of the work is the overriding

factor” in determining whether an entity is an employer for purposes of

workers’ compensation under the borrowed employee doctrine. JFC Temps,

Inc., 680 A.2d at 865.

     Whether a company is [a] worker’s employer under the
     borrowed employee doctrine under a given set of facts is a
     question of law. If there is conflicting evidence as to the
     direction, supervision or control of the work, there are disputes
     of material fact and summary judgment cannot be granted.
     Gardner, 189 A.3d at 444-47 (reversing summary judgment
     where there was evidence that both staffing company and
     company where work was done had supervisors on site who

                                   - 10 -
J-A13044-20


      instructed workers); [Shamis, 81 A.3d at 965-67, 971-73]
      (reversing summary judgment where there was evidence that
      defendant supervised plaintiff’s work, but was also evidence that
      other company that paid plaintiff was required by contract to
      provide all supervision of plaintiff’s work).

Burrell v. Streamlight, Inc., 222 A.3d 1137, 1140 (Pa. Super. 2019).

Pursuant to our standard of review, we are required to examine the facts in

the light most favorable to the non-moving party, which is the Wenningers.

Gardner, 189 A.3d at 444.

      In the instant case, Defendants have invoked the borrowed employee

doctrine to argue that Kramer was a borrowed employee of Ryder at the

time of the incident and, therefore, the Wenningers can recover workers’

compensation from Ryder only. This is because if an individual is injured by

the act or omission of another person in the same employ, liability is limited

by the Workers’ Compensation Act.

      If disability … is compensable under this act, a person shall not
      be liable to anyone at common law or otherwise on account of
      such disability … for any act or omission occurring while such
      person was in the same employ as the person disabled …, except
      for intentional wrong.

77 P.S. § 72. Thus, the viability of the Wenningers’ action against Kramer

depends on whether or not Wenninger and Kramer were in the same

employ. Further, the claim against HTSS for vicarious liability is derivative of

the claim against Kramer; if Kramer is not liable for his acts or omissions,

neither is HTSS. See Mamalis v. Atlas Van Lines, Inc., 560 A.2d 1380,

1383 (Pa. 1989) (“A claim of vicarious liability is inseparable from the claim


                                     - 11 -
J-A13044-20

against the agent since any cause of action is based on the acts of only one

tortfeasor.”).

      With that background, we turn now to the specific arguments of the

Wenningers. First, the Wenningers claim that HTSS waived by contract its

argument that Kramer was the borrowed employee of Ryder. Wenningers’

Brief at 21-22. They argue that because HTSS made Kramer sign documents

as part of his employment with HTSS stating Kramer was an employee of

HTSS and not any HTSS customer to which he was assigned, 4 Defendants

cannot now claim Kramer was an employee of Ryder.5 The Wenningers’ Brief

at 22-23.



4 For example, Kramer signed a "Policies and Procedures Checklist," which
states in pertinent part, “I understand that I am an employee of this staffing
company and only this staffing company or I can terminate my employment.
When an assignment ends I must report to this staffing company for my
next job assignment.” Motion for Summary Judgment, 4/2/2019, at Exhibit
G. The Wenningers cite to other employment documents between HTSS and
Kramer, such as a waiver and release of claims, wherein Kramer
acknowledged that any work-related injuries he sustained would be covered
by HTSS’s workers’ compensation insurance and he agreed not to sue or
make a claim against any HTSS customer related to work-related injuries,
and an HTSS employee handbook and orientation slides explaining that
HTSS was his employer and he was not an employee of HTSS’s customer.
The Wenningers’ Brief at 22-23. Although it appears that all or some of
these may have been exhibits to the Wenningers’ reply to Defendants’
summary judgment motion, they were not transmitted to this Court as part
of the certified record. Nevertheless, given our disposition, their absence
does not affect our appellate review.

5
  We note that the Wenningers do not raise any sort of an estoppel
argument, such as claiming HTSS took a contrary position in prior litigation
or suggesting that Wenninger was aware of and induced to change her
behavior because of the employment documents between Kramer and HTSS.
(Footnote Continued Next Page)

                                    - 12 -
J-A13044-20

      The Wenningers cite no law in support of their waiver argument,

perhaps because the law is not favorable to their position. This Court has

held that “[t]he test … is whether [a company] had the right to direct and

control [an individual’s] work and the manner of [his] performance, not the

nomenclature used by the parties.” Burrell, 222 A.3d at 1142; see also

Wilkinson v. K-Mart, 603 A.2d 659, 662 (Pa. Super. 1992) (holding that

for purposes of the borrowed employee doctrine, “the determining factor is

the actual conduct of the parties,” not how they classified the relationship in

a contract). In other words, the agreement of HTSS and Kramer upon

Kramer’s hire that Kramer would be an employee of HTSS cannot override

the application of the borrowed employee doctrine if Ryder in fact had the

right to control Kramer and become his legal borrowed employer.

      Furthermore,         the     Wenningers’        argument   is    predicated    on   the

assumption that only Ryder or HTSS could be Kramer’s employer for

purposes of immunity under the Workers’ Compensation Act. However, the

Workers’ Compensation Act does not mandate that an employee can have

only one employer or that only one employer could invoke the immunity

afforded by the Act. In Nagle v. TrueBlue, Inc., 148 A.3d 946, 955-61 (Pa.

Cmwlth. 2016), after a thorough and persuasive analysis of law from this

Court,   the   Commonwealth              Court,     our   Supreme     Court,   and   another
(Footnote Continued)   _______________________

C.f. Black v. Labor Ready, Inc., 995 A.2d 875, 878 (Pa. Super. 2010)
(explaining judicial estoppel); Novelty Knitting Mills, Inc. v. Siskind, 457
A.2d 502, 503 (Pa. 1983) (explaining equitable estoppel).

                                                 - 13 -
J-A13044-20

jurisdiction, the Commonwealth Court6 determined that the Workers’

Compensation Act permitted both a temporary staffing agency and the

agency’s customer to be considered a temporary worker’s employer for the

purposes of workers’ compensation benefits and immunity from tort suits.

The temporary staffing agency was the worker’s employer because it had

provided his workers’ compensation benefits. The agency’s customer

directed and controlled the worker’s work on the job and, therefore, was his

borrowing employer.7 Accordingly, HTSS and Kramer’s agreement in the

employment documents that HTSS was Kramer’s employer and provider of

his workers’ compensation benefits does not necessarily preclude Ryder from



6 “This Court is not bound by decisions of the Commonwealth Court.
However, such decisions provide persuasive authority, and we may turn to
our colleagues on the Commonwealth Court for guidance when appropriate.”
Sampathkumar v. Chase Home Finance, LLC, 241 A.3d 1122, 1139 n.8
(Pa. Super. 2020).

7 Accord Capozzoli v. Stone & Webster Eng’g Corp., 42 A.2d 524, 526
(Pa. 1945) (holding that contractor, which had carried deceased employee
on its workers’ compensation insurance, was deceased employee’s actual
employer; subcontractor was employee’s statutory employer, which is a
legal doctrine similar to but separate from the borrowed employee doctrine;
and both actual and statutory employer were immune from a tort suit by
deceased employee’s estate); Pastore v. Anjo Const. Co., 578 A.2d 21, 25
(Pa. Super. 1990) (same). But see Gardner, 189 A.3d at 445 n. 4 (opining
in dicta that this Court has implied that there can be only one employer
under the Workers’ Compensation Act) (quoting English v. Lehigh County
Authority, 428 A.2d 1343, 1346 n.1 (Pa. Super. 1981) (“As a practical
matter, however, [staffing agency’s appeal] is of no significance, for in
deciding the appeal[] by [deceased worker’s estate] administrator … from
the order[] granting summary judgment in favor of the [staffing agency’s
customer], we shall necessarily decide whether [the staffing agency or the
customer] was [deceased worker’s] employer.”)).

                                   - 14 -
J-A13044-20

also being his employer with respect to this incident under the borrowed

employee doctrine. Accordingly, no relief is due on the Wenninger’s waiver

argument.

     In their second issue, the Wenningers argue that the trial court erred

by granting Defendants’ motion for summary judgment because genuine

issues of material fact exist as to the applicability of the borrowed employee

doctrine. Wenningers’ Brief at 26. They argue that because Kramer could

determine the order and method of completing the tasks assigned by Ryder

in the task list, HTSS had not relinquished direction and control of Kramer.

Id. at 27. Additionally, they highlight that HTSS selected Kramer for the job

assignment, retained the right to discharge Kramer from his assignment,

and issued Kramer’s paychecks, and they argue these indicators show

Kramer remained the employee of HTSS. Id. at 28-29.

     The trial court defended its ruling with the following rationale:

     [T]here is not a genuine issue of material fact as to Ryder[’s]
     exerting exclusive control over Kramer. It is uncontroverted that
     in May 2015, Ryder submitted two orders to HTSS to fill
     temporary cleanup positions at its Quakertown warehouse: one
     for a janitorial worker, for an indefinite duration, to perform
     “sanitation of warehouse, no bathrooms, have corp[rate] [sic]
     coming in, clean up warehouse. Couple days, if they do well
     could possibly move into co-pack area. Monday thru [sic] Friday
     8 a.m. to 4:30 p.m. $10 hr.” and the second for a cleanup
     worker, for a [three] week duration to “work outside doing
     general cleanup Monday through Friday, 8:00 a.m. to 4:00 p.m.
     $10 hr. in Quakertown area.” [Motion for Summary Judgment at
     Exhibit E]. It is undisputed that the position Ryder sought to
     fulfill expressly excluded bathrooms and therefore if Kramer
     began cleaning bathrooms, Ryder took over the control of the
     manner of how Kramer performed this duty. Ryder defined the

                                    - 15 -
J-A13044-20


      skills and tasks for the temporary general cleanup position when
      it requested a temporary employee from HTSS.

Trial Court Opinion (TCO), 1/6/2020, at 6-7 (party designations altered).

      Upon review, we agree with the Wenningers that the trial court’s

findings regarding the scope of the work are not supported by undisputed

facts in the record. HTSS produced two work orders in discovery showing

that Ryder requested two workers from HTSS in May 2015. Motion for

Summary Judgment, 4/2/2019, at Exhibit E. But the parties dispute whether

the work orders pertained to Kramer and whether Ryder enlarged the job to

include cleaning bathrooms on its own initiative after Kramer started his

assignment. Furthermore, while the parties agree that the arrangement

between Ryder and HTSS operated generally with Ryder’s defining the skills

and tasks for the position and HTSS’s filling the position accordingly, there is

a dispute of material fact over what skills and tasks Ryder requested in this

instance.

      Wenninger testified that she told HTSS that Ryder “need[ed] a laborer”

and “need[ed] someone to clean bathrooms.” Id. at Exhibit C (Wenninger

Deposition, 6/7/2018, at 21). Wenninger stated Ryder “asked [her] to get

someone to clean the bathrooms, general cleanup, wash the floor in the

hallway, sweep up in the back …. But it was focused on the bathroom,

because we had five of them and they needed to be cleaned. We had six

shifts. So there was a lot of usage.” Id. at Exhibit C (Wenninger Deposition,

6/7/2018, at 24).

                                     - 16 -
J-A13044-20

     In contrast, HTSS’s corporate designee and vice-president, Arlyce

Kusler, testified that Kramer “was attached to one of the work orders” and

“[a]ccording to the order, [Kramer] was hired to do general cleanup in the

warehouse and outdoors of the property.” Id. at Exhibit D (Kusler

Deposition, 9/20/2018, at 31). Nevertheless, Kusler conceded she could not

connect Kramer’s assignment with either work order based off of the

information on the work order and neither order identified the $14.80 rate

HTSS billed Ryder for Kramer’s time. Id. at Exhibit D (Kusler Deposition,

9/20/2018, at 35, 40). Therefore, the trial court’s findings regarding the

scope of the work are neither supported by the record nor based on facts

viewed in the light most favorable to the Wenningers.

     In addition to the work orders, the trial court found it significant that

“Ryder set Kramer’s work hours, identified the location where Kramer would

work, described and showed Kramer the manner how to perform his work,

provided Kramer with safety equipment and cleaning supplies to do his

work, and after Wenninger’s fall terminated Kramer from working at Ryder.”

TCO at 6-7 (party designations altered). To combat this part of the trial

court’s analysis, the Wenningers argue that because Kramer could determine

the order and method of completing the tasks assigned by Ryder in its task

list, HTSS had not relinquished direction and control of Kramer. The

Wenningers’ Brief at 27. Additionally, they highlight that HTSS selected




                                   - 17 -
J-A13044-20

Kramer for the job assignment, retained the right to discharge Kramer from

his assignment, and issued Kramer’s paychecks. Id.

      In JFC Temps., Inc., a temporary agency supplied a truck driver to

its client G & B. In weighing the factors to determine whether the temporary

agency or G & B was the driver’s employer for purposes of injuries from an

accident the driver sustained on the job, our Supreme Court recognized that

the temporary agency selected the driver for the position at G & B after

examining his qualifications, it had the sole power to terminate the driver’s

employment, and the driver called off sick to the agency. JFC Temps., Inc.,

680 A.2d at 865. Nevertheless, since “the right to control the performance of

the work [was] the overriding factor,” the Court determined G & B was the

driver’s employer under the borrowed employee doctrine. Id. The Supreme

Court found it persuasive that G & B directed the driver as to the specifics of

deliveries to be made; the driver reported to G & B at the beginning and end

of each day; performed miscellaneous odd jobs under the direction of G & B

personnel; completed time slips and evaluated the driver’s performance; and

had the right to select the routes taken by the driver, even if in practice the

driver chose the routes. The temporary agency did not instruct the driver

regarding the performance of his work once he began the job at G & B and

agency personnel were not present at the worksite. “In fact, [the agency]

had no substantial contact with [the driver] other than processing his

paycheck.” Id. at 158.


                                    - 18 -
J-A13044-20

      Like the driver in JFC Temps. Inc., the fact that Kramer decided the

order in which he completed the cleaning tasks is not determinative because

Ryder could have told Kramer to change the order at any time. HTSS issued

his paycheck, but Kramer did not have day-to-day interaction with HTSS on

the job site. No representative of HTSS was present. If Kramer had

questions about his work, Ryder instructed Kramer to ask Jose or the

maintenance supervisor, who were Ryder employees.

      However, when we view the facts in the light most favorable to the

Wenningers, as we must, some dispute of material fact remains regarding

the control over Kramer’s tasks. Ryder’s provision of the daily task list is not

dispositive, as the mere fact that Ryder “point[ed] out … from time to time

the work to be done and the place where it is to be performed does not in

any way militate against the continuance of the relation of employe[e] and

employer between” Kramer and HTSS. See Mature, 97 A.2d at 61. In his

deposition, Kramer described his own strategies for how he tackled the

overall list for maximum efficiency as well as his particular method for

cleaning the bathroom, but it is not clear whether Kramer came up with this

method himself or whether he was following Jose’s instructions.

      Moreover, Wenninger testified that Ryder directed Kramer “as to what

we needed to have accomplished” and “show[ed] him this is what we need

to do” and “this is why you are here.” Motion for Summary Judgment,

4/21/2019, at Exhibit C (Wenninger Deposition, 6/7/2018, at 27) (emphasis


                                     - 19 -
J-A13044-20

added). Kramer, on the other hand, testified that Ryder showed him

“[h]ere’s how you perform these acts” and was “kind of a monkey see,

monkey do to replicate what he did.” Id. at Exhibit F (Kramer Deposition,

6/7/2018, at 23-24) (emphasis added). Jose, a Ryder employee, told

Kramer he needed to put out a wet floor sign and showed him where to get

the sign, but not where to put it. Id. at Exhibit F (Kramer Deposition,

6/7/2018, at 28). The record is not clear if Jose instructed Kramer about

when in the process to put the sign out.

      Taken as a whole in the light most favorable to the Wenningers, it is

not clear whether Ryder “assume[d] control of [Kramer’s] manner of

performing the work.” Gardner, 189 A.3d at 444 (emphasis added). The

evidence “may well allow for a finding in [Defendants’] favor,” but questions

of fact remain on the most crucial factor, which is worker control. Id. at

446-47. Because the evidence supporting Defendants’ motion for summary

judgment was not “so compelling as to resolve all questions of material fact

regarding the issue of worker control,” id., we conclude that the trial court

abused its discretion in granting summary judgment in favor of Defendants

on the negligence claim against Kramer and the vicarious liability claim

against HTSS.

      In the final issue, the Wenningers argue that the trial court committed

an error of law by improperly conflating their direct negligence claim against

HTSS with their derivative vicarious liability claim. The Wenningers’ Brief at


                                    - 20 -
J-A13044-20

14-20. The Wenningers point to paragraph 16 of their complaint in which

they claim they set out a direct negligence claim against HTSS, which

alleged that HTSS knew or should have known Kramer did not have

qualifications, skill, and training for the cleaning position and was likely to

mop the floor in an unsafe manner and, therefore, breached a duty of care

by assigning Kramer to Ryder without proper training. Id. (citing Complaint,

4/21/2017,    at   ¶ 16(a)-(e)).   According      to   the   Wenningers,   Kramer’s

inexperience in mopping floors is at odds with HTSS’s representations to its

clients on its website, wherein HTSS promises to screen its candidates to

match the candidate’s skill level to the assignment. They stress that because

there was a dispute of material fact as to the scope of the assignment

requested by Ryder as reflected in the work orders discussed supra, the jury

should decide whether Ryder’s request included or excluded bathrooms,

which would impact the skill level of the worker HTSS selected. The

Wenningers assert that the borrowed employee doctrine is not relevant to

this direct negligence claim because HTSS breached a duty to Wenninger

directly and, therefore, the trial court erred by granting summary judgment

on count II of their complaint in its entirety.

      Upon review of the Wenningers’ complaint, we agree that count two of

the complaint attempts to set forth two negligence theories against HTSS:

one based on vicarious liability for its agent’s actions, i.e., the doctrine of

respondent superior, and one based upon a theory that HTSS breached a


                                      - 21 -
J-A13044-20

duty of care to Ryder and its employees by assigning an employee without

the skills to perform the job when it knew or should have known such skills

were required to perform the job without causing a foreseeable risk of harm.

As our Supreme Court has explained,

     [t]o prove negligence, a plaintiff may proceed against a
     defendant on theories of direct and vicarious liability, asserted
     either concomitantly or alternately. Liability for negligent injury
     is direct when the plaintiff seeks to hold the defendant
     responsible for harm the defendant caused by the breach of a
     duty owing directly to the plaintiff. By comparison, vicarious
     liability is a policy-based allocation of risk. Vicarious liability,
     sometimes referred to as imputed negligence, means in its
     simplest form that, by reason of some relation existing between
     A and B, the negligence of A is to be charged against B although
     B has played no part in it, has done nothing whatever to aid or
     encourage it, or indeed has done all that he possibly can to
     prevent it. Once the requisite relationship (i.e., employment,
     agency) is demonstrated, the innocent victim has recourse
     against the principal, even if the ultimately responsible agent is
     unavailable or lacks the ability to pay.

            Where a corporation is concerned, the ready distinction
     between direct and vicarious liability is somewhat obscured
     because we accept the general premise that the corporation acts
     through its officers, employees, and other agents. The
     corporation, as principal, assumes the risk of individual agents’
     negligence under the theory of vicarious liability. In this
     scenario, the corporation’s liability is derivative of the agents’
     breach of their duties of care to the plaintiff. But, this Court has
     also recognized that a corporation may also owe duties of care
     directly to a plaintiff, separate from those of its individual
     agents, such as duties to maintain safe facilities, and to hire and
     oversee competent staff. Accordingly, as a general proposition,
     the recognition that a corporation acts through its agents has not
     been held to be a fatal impediment to haling a corporation into
     court on direct liability tort claims.

Scampone v. Highland Park Care Center, LLC, 57 A.3d 582, 597-98 (Pa.

2012).

                                    - 22 -
J-A13044-20

      We offer no opinion regarding the clarity or artfulness of the

complaint, or the viability of such a claim. But it is clear that HTSS moved

for summary judgment solely on a vicarious liability claim against it for

Kramer’s actions. See Motion for Summary Judgment, 4/2/2019, at ¶ 40. In

response, the Wenningers asserted that in addition to a vicarious liability

claim, they also brought a direct liability claim wherein they asserted that

HTSS breached a duty it owed directly to Wenninger. Reply to Motion for

Summary Judgment, 4/25/2018, at ¶ 49; Plaintiff’s Brief in Opposition to

Defendant’s Motion for Summary Judgment, 4/25/2019, at 6. The trial court

did not address the Wenningers’ assertion in its opinion. See TCO at 1

(characterizing the Wenningers’ claim against HTSS as a vicarious liability

claim). Because HTSS only moved for summary judgment regarding

vicarious liability, but the Wenningers also have asserted a direct negligence

claim, the trial court erred in entering judgment on count II in its entirety.

      Based on the foregoing, we vacate the trial court’s grant of summary

judgment in favor of Defendants and against the Wenningers and remand to

the trial court for further proceedings.

      Judgment vacated. Remand for further proceedings in accordance with

this memorandum. Jurisdiction relinquished.

      *Judge Strassburger did not participate in the consideration or

decision of this case.




                                     - 23 -
J-A13044-20


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 4/5/21




                          - 24 -